People ex rel. Portale v Cheverko (2017 NY Slip Op 07612)





People v Cheverko


2017 NY Slip Op 07612


Decided on November 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2017-10909

[*1]The People of the State of New York, ex rel. Richard A. Portale, on behalf of Abraham Fernandez, petitioner, 
vKevin Cheverko, etc., respondent.


Portale Randazzo LLP, White Plains, NY (Richard A. Portale pro se of counsel), for petitioner.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Lisa M. Denig of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Westchester County Indictment No. 9411/17 and to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Westchester County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., BALKIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court